Liquid composition, electrode and method of manufacturing electrode, and electrochemical element and method of manufacturing electrochemical element
DETAILED ACTION

Remarks
Applicant’s amendments and arguments have been entered. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action. Reference not previously cited can be found per the attached PTO-892 for this Office action.

Status of Claims
Claims 1-7 and 9-16 are pending, wherein claims 1, 4-5 and 11 are amended, and claims 14-16 are newly added. Claims 1-7 and 9-16 are being examined on the merits in this Office action. 

Claim Rejections - 35 USC § 102
Claims 1-7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 20100099026 A1, hereafter Choi) in view of Durstock et al. (US 20170373284 A1, hereafter Durstock). 
Regarding claims 1-3 and 14, Choi teaches a liquid composition (“electrode ink composition”) used for forming an electrode mixture layer included in an electrochemical element (See at least Title and Abstract), the liquid composition comprising:
a dispersion medium (“solvent”, [0018]);
an electrode material (“electrode active material”, [0018]); and
a binder ([0026]). As for “configured to bind the electrode material, and to bind the electrode material to an electrode substrate”, one of ordinary skill in the art would readily appreciate that this is basic functions of a binder in an electrode composition (See also [0026]).
Choi further teaches the liquid composition has a viscosity of 100 mPa∙s or less when measured at 25 [Symbol font/0xB0]C ([0025]), such that the liquid composition can be discharged from an inkjet head ([0033]: “… ejecting the electrode ink composition from the nozzle …”).
Choi further teaches the amount of the electrode material may be in a range of about 1 to about 20 wt% based on the liquid composition but is not limited thereto ([0024]). Choi does not specifically disclose “a content of the electrode material in the liquid composition is 25% by mass or more” as claimed in claim 1 or “… the range of from 25% to 50% by mass of the liquid composition” as claimed in claim 14. However, selecting an amount of the electrode material involves merely ordinary capabilities of one skilled in the art and is not patentably distinguishable, absent of a showing of evidence or unexpected results indicating that the re Peterson, 315 F.3d 1325, 1330, 65 USPQ 2d 1379, 1382-83 (Fed. Cir. 2003); In re Geisler, 116 F.3d 1465, 1470, 43 USPQ 2d 1362, 1365 (Fed. Cir. 1997). Determining where the optimum combination of percentages or workable ranges lies is prima facie obvious. For instance, in the same field of endeavor, Durstock discloses an amount of an electrode material being in the range of 25 wt% to 80 wt% based on a total amount of an electrode composition ([0122]). It would have been obvious to one of ordinary skill in the art to have modified Choi to select a content of the electrode material being in the range of 25 wt% to 80 wt%, as taught by Durstock, since selecting the content merely involves ordinary skill in the art. The range of 25 wt% to 80 wt% overlaps the ranges recited in claims 1 and 14, respectively. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 4, Choi as modified teaches the liquid composition according to claim 1, wherein the binder may be, for example, poly(vinylidene fluoride), which is a polymer and can be obtained from polymerization of a monomer of vinylidene difluoride having a polymerizable site (i.e., double bond C=C) ([0026]). The polymerization of vinylidene difluoride to form the binder is general knowledge in the art, and the polymerized binder binds the binder with the electrode material and binds the electrode material to the electrode substrate ([0026]).
Regarding claim 5, Choi as modified teaches the liquid composition according to claim 4, and the monomeric molecule vinylidene difluoride has a C=C double bond, which reads on the claimed “polymerizable site”. The limitation “forms a plurality of holes inside the electrode mixture layer upon polymerization of the monomeric molecule” represents the function or property of the monomeric molecule having a polymerizable site. Since Choi teaches the  Products of identical chemical composition cannot have mutually exclusive properties.
The limitation recited in the last paragraph of claim 5 represents the characteristics or properties of “the electrode mixture layer”. Since Choi teaches substantially the same components/compositions as claimed, the claimed characteristics or properties are necessarily present. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP § 2112.01 II.
Regarding claim 6, Choi as modified teaches the liquid composition according to claim 1, wherein the compound may be, for example, poly(vinylidene fluoride), which is a polymer. One of ordinary skill in the art would readily that a polymer is composed of particles. Choi further teaches or suggests a maximum particle size of the polymer particles is smaller than a nozzle diameter of the inkjet head, since the electrode liquid composition including the compound can be ejected from the nozzle of an ink-jet printer onto a collector ([0033]).
Regarding claims 7 and 9, Choi as modified teaches the liquid composition according to claim 1, where the liquid composition (electrode ink composition in Choi) is managed to pass through a 0.45 µm syringe filter, indicating the size of particles of both the electrode material and the compound is less than 0.45 µm, which overlaps the ranges as claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
claim 10, Choi as modified teaches an electrode (“cathode” or “anode”, [0033]) comprising the liquid composition (“cathode composition”, or “anode composition”, [0033]) according to claim 1 and the electrode substrate (“collector”, [0033]) onto which the liquid composition is discharged (See at least [0033]-[0036]).
Regarding claim 11, Choi as modified teaches an electrochemical element (e.g., “a secondary battery”, [0036]) comprising the electrode according to claim 10 ([0033]).
Regarding claim 12, Choi as modified teaches a method of manufacturing an electrode, the method comprising discharging the liquid composition according to claim 1 onto the electrode substrate ([0033]-[0036]).
Regarding claim 13, Choi as modified teaches a method of manufacturing the electrochemical element (See at least [0037]), the method comprising discharging the liquid composition according to claim 1 onto the electrode substrate (See at least [0033]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Durstock, as applied to claim 1 above, and further in view of Yamamoto et al. (US 20150079475 A1, hereafter Yamamoto).
claim 15, Choi in view of Durstock teaches the liquid composition according to claim 1, and further teaches the electrode material is a negative electrode material such as SnO2 ([0023]).
Choi in view of Durstock does not teach zinc or FeS2 as claimed. However, in the same field of endeavor, Yamamoto discloses that both SnO2 and zinc can be used as a negative electrode material ([0099]). It would have been obvious to one of ordinary skill in the art to have modified Choi in view of Durstock to use zinc as an alternative to SnO2 of Choi, since SnO2 and zinc are functional equivalents as a negative electrode material and the substitution of known equivalents for the same purpose is prima facie obvious (MPEP § 2144.06).
One of ordinary skill in the art would knows that the electrode material zinic are composed of particles.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Durstock, as applied to claim 1 above, and further in view of Huang et al. (US 20110262803 A1, hereafter Huang).
Regarding claim 16, Choi in view of Durstock teaches the liquid composition according to claim 1, and further teaches the electrode material is a positive electrode material such as LiNiO2 ([0023]).
Choi in view of Durstock does not teach a cathode material as instantly claimed. However, in the same field of endeavor, Huang discloses that both LiNiO2 and Ag2O can be used as a cathode material ([0042]). It would have been obvious to one of ordinary skill in the art to have modified Choi in view of Durstock to use Ag2O as an alternative to LiNiO2 of Choi, since 2 and Ag2O are functional equivalents as a cathode material and the substitution of known equivalents for the same purpose is prima facie obvious (MPEP § 2144.06).

Response to Arguments
Applicant's arguments filed February 10, 2022 have been fully considered but they are not persuasive.
1) Applicant's arguments are based on the claims as amended. The amended claims have been addressed in the new rejections above.
2) The terminal disclaimer filed by the Applicant is acknowledged and approved on February 14, 2022.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727